Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is based on the 16/821010 application originally filed March 17, 2010.
 Amended claims 1-5, 7-9, 11-21 and 37-41, filed January 28, 2021, are pending and have been fully considered.  Claims 6, 10 and 22-36 have been canceled.  Claims 37-41 are new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 11-21 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,458,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not exclude any feature of the patented claims and specifically overlap in at least one non-associative chain and a plurality of associative groups.  It is to be noted, the mixture of polymers of the current application claims (particularly claim 1) and the patented claims vary by the associative groups that are disposed on at least one end of each of said non-associative chains.  However, the patented claims are indistinguishable over the material of claims 1-5, 7-9, 11-21 and 37-41 of the current application.
Claims 1-5, 7-9, 11-21 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,400,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not exclude any feature of the patented claims and specifically overlap in at .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the long chains" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is unclear since the materials on which the recited concentrations are based are not stated. For instance the 100-1000 ppm concentrations could be based on the total weight of the polymers present or could be based on all materials in the composition including unnamed materials. Lastly, paragraph 95 of applicants published specification discloses that 100-1000 ppm concentrations are “effective” concentrations, a fact which would lead those skilled in the art to question whether claim 21 is intended to encompass a mist control material (said to be an additive in published paragraph 2) or is actually drawn to a fuel containing the agent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-9, 15-18 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by David (March 2008), "Associative Polymers as Antimisting Agents and Other Functional Materials via Thiol-Ene Coupling", Thesis, 63pgs, http://thesis.library.caltech.edu/2173/.
Regarding Claims 1-3, 5-9, 15-18 and 21
	David discloses in the abstract, the “antimisting agents” (title) which have architectures which “varied from random placement along polymer chains of associating groups (referred to throughout this work as ‘stickers’ to selective clustering of stickers at chain ends)”. As “stickers” is plural at least two associating moieties are contemplated by the reference as in the current application.  
Note page 1-14 and strategies “3” and “4” for associating polymers with complementary end groups “A” and “B” and note also page “vii” where “mixtures of A-A and B-B chains” are disclosed. The objective of the reference is disclosed to be to produce a mist controlling agent 
David discloses in section 1.2.2 on page 1-4, the objective then is to design shear-stable chains of molecular weight on the order of 1 x 106 g/mol that can aggregate at polymer concentration on the order of 1000 ppm into large dusters that themselves are effective mist-control/drag-reducing agents.  
Two important examples of associating materials that have been investigated as potential mist-control/drag-reduction additives are ABA triblock copolymers designed so that the solvent is selectively good for one block and poor for the other (such as Kratons), and linear chains possessing hydrogen-bonding functional groups grafted at random positions along the entire chains (Figures 1.4 and 1.5).  Kratons are polystyrene-b-polybutadiene-b-polystyrene (SBS) rubbers that can form flower-like micelle structures by association of the poorly soluble polystyrene endblocks in solvents such as heptane and kerosene, resulting in significantly enhanced shear viscosity.  Experiments showed that although Kratons are able to increase droplet size in atomization due to higher values of shear viscosity, they do not lead to any enhancement in elongational viscosity relative to shear viscosity, and are therefore poor mist-control additives.  
Linear polymer chains possessing hydrogen-bonding functional groups grafted at random positions along the entire chains received the most attention. An important class of such polymers involves functional side-groups capable of pair-wise self-associations.  These were shown to be effective mist-control agents in the semi-dilute regime, but suffered from unacceptably high shear viscosity enhancements at these concentrations, as well as from poor solubility in non-polar hydrocarbon solvents such as jet fuel. More sophisticated attempts 
Note for use of “PB” i.e. polybutadiene, a hydrocarbon homopolymer and a material which would have a number of repeat units at least as high as 1,000 for the molecular weights disclosed by David.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duvdevani et al. (US 4,516,982) discloses in the abstract, hydrocarbon, and specifically jet fuels, solutions having dilatant properties in which the hydrocarbon solution contains a polymer complex which is the interaction product of a sulfonate containing polymer and an amine containing copolymer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771